Order, Supreme Court, New York County (Paula Omansky, J.), entered September 23, 1996, which denied plaintiff’s motion for summary judgment, unanimously affirmed, without costs.
In an action alleging violation of Labor Law § 240 (1) and common-law negligence arising from plaintiff’s alleged backward fall from a ladder, the court properly denied plaintiff’s motion for summary judgment. Plaintiff’s deposition testimony, taken in light of other submissions on the motion, raises credibility questions precluding summary judgment. Nor was it conclusively established that lack of safety devices constituted a failure to provide "proper protection” in violation of section 240 (1) or that said violation was a proximate cause of plaintiff’s injuries (Saaverda v East Fordham Rd. Real Estate Corp., 233 AD2d 125). Concur—Milonas, J. P., Nardelli, Williams and Andrias, JJ.